DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,954,743. Although the claims at issue are not identical, they are not patentably distinct from each other because the listed claims of the present invention are fully encompassed by the listed claims of the reference patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the shear strength” and “the shear pin”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norrie et al. (20150275604 – “Norrie”).
	Norrie discloses a subsurface tool 22 (i.e., fig. 1), comprising:
Re claim 1:
an integrally formed single-component body 22 (i.e., fig. 2) that defines:

an internal chamber (inner bore of 22) within a wall of the single-component body and isolated from the external surface; wherein, when the tool is subjected to one or more stresses (i.e., pgh. 24:7, longitudinal force), a stress concentration (i.e., pgh. 24:5-9, at frangible regions 26) is created within a stress zone (around frangible regions 26) of the single-component body, the stress zone being adjacent the internal chamber.
Re claim 2, the tool 22 is a millable packer (i.e. fig. 1, inner sleeve 22 creates seal between its outer surface and inner surface of tubular body 20 and pgh. 22:13-14, “The inner sleeve 22 may be manufactured from a metal, plastic, or composite material” - a metal, plastic and composite material are millable); and wherein the stress zone extends within a release-by-milling zone 64 (i.e., fig. 5).
Re claim 3, the tool is a bi-directional pressure plug (i.e., fig. 1, inner sleeve 22 creates seal between its outer surface and inner surface of tubular body 20 and the seal prevents upward and downward fluid flow between the outer surface and the inner surface) having: a first configuration in which the body of the plug integrally forms (i.e., fig. 2): a tubular portion (body of 20) that defines an interior passage (inner bore of 20 receiving 22); and a plug (the seal) portion connected to the tubular to form an interface therebetween (interface between outer surface of 22 and inner surface of 20), the plug portion (the seal is extended along the interior passage) extending across the interior passage; wherein the stress zone (around frangible regions 26) extends within the body at the interface (26 is extended short vertically at the interface); and a second configuration in which the plug portion is not connected to the tubular at the interface (i.e., fig. 5 reduced wall 64 is not connected at the interface).

Re claim 5, the subsurface tool 22 is a shear annular element (i.e., pgh. 24:10, sleeve 22 is broken) having a first configuration in which the body of the shear annular element defines: an outer diameter (exterior diameter of 22) that at least partially defines an outer radial portion (i.e., fig. 2); an inner diameter (interior diameter of 22) that at least partially defines an inner radial portion (i.e., fig. 2); and an axial length (vertical length of 22); wherein the stress zone 26 extends between the inner radial portion and the outer radial portion (i.e., fig. 1B) along at least a portion of the axial length of the body.
Re claim 6, the shear annular element 22 has a second configuration in which the inner radial portion is sheared from the outer radial portion along the stress zone (i.e., The inner radial portion and outer radial portion are sheared form each other when sleeve 22 is broken).
Re claim 7, the shear annular element 22 is a single-component shear sleeve (i.e., fig. 2).
Re claim 9 (as best understood by examiner, 112 issue), wherein the shear strength of the shear pin 24 (i.e. pgh. 22, “shear pin”) is dependent upon a sectional area of the internal chamber (chamber within wall of 18 for the pin) along a portion of a cylindric section (cylindrical body of sleeve 22) within the stress zone (shear pin will be sheared when the sleeve 22 is broken).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Norrie in view of Velez (20130310961)
Norrie is silent on the tool is at least partially manufactured using an additive manufacturing process. Velez teaches a tool is at least partially manufactured using an additive manufacturing process (i.e., pgh. 35, “additive manufacturing process”). It would have been obvious to one of ordinary skill in the art at the time the invention was made to try the tool of Norrie, with additive manufacturing process, as taught by Velez, for positioning successive layers of material in the tool (i.e., Velez, pgh. 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676